         Case 4:17-cv-02579 Document 33 Filed on 09/12/19 in TXSD Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

KHALIDAH JY SMITH,                                    §
     Plaintiff,                                       §
                                                      §
vs.                                                   §                      C.A. NO. 4:17-cv-2579
                                                      §
WAL-MART STORES, INC.; ASSET                          §
PROTECTION MANAGER, MARIELY                           §
ALAMO; UNKNOWN WAL-MART                               §                JURY TRIAL DEMANDED
EMPLOYEE; and HOUSTON POLICE                          §
DEPARTMENT,                                           §
     Defendants.                                      §

     WALMART’S MOTION FOR PROTECTION FROM SEPTEMBER 12, 2019 DEPOSITION

           COMES NOW, Defendant Wal-Mart Stores, Inc. and serves its Motion for Protection

pursuant to the applicable rules of the Federal Rules of Civil Procedure.

                                                  BACKGROUND

           The Court is no doubt well-versed on the factual allegations in dispute in this case. This

case stems from a reasonable misidentification of Plaintiff Khalidah Jy Smith (“Plaintiff”) as a

shoplifter from Walmart Store No. 1103 on or about May 24, 2016. In reality, Plaintiff was not

in Texas on the day of the subject shoplifting. Walmart understands and does not dispute that

Khalidah Jy Smith is not the individual that committed the subject shoplifting.

           As agreed upon by both parties, Defense Counsel and the designated Corporate

Representative were ready to move forward with the scheduled Document Deposition as noticed

by Plaintiff for 9:00 a.m. on September 12, 2019.1 The videographer and court reporter were set

up for a 9:00 deposition.            Upon Plaintiff’s counsel’s arrival at approximately 9:50 a.m.

(apparently a result of confusion on times of notice -- which we are not complaining of in this

motion), Mr. Malcom “Max” Martin began setting up his own video camera with intentions to

1
    See Exhibit A: Notice of September 12, 2019
         Case 4:17-cv-02579 Document 33 Filed on 09/12/19 in TXSD Page 2 of 4



videotape Walmart’s defense counsel, Mr. Willie Ben Daw, III, during the deposition. This

action was not noticed to Defense counsel in any capacity. Mr. Daw made it clear that he did not

consent to being videotaped and that the deposition would not proceed under those

circumstances. Mr. Martin refused to put the video camera away and as such, Mr. Daw refused to

present Walmart’s witness. The parties were unable to reach the Court in order to resolve the

dispute before moving forward. Mr. Martin then insisted on taking a Certificate of Non-

appearance. A Certificate of Non-appearance was taken and the parties continued attempted

discussion off the record pertaining to document production.

           On September 5, 2019, seven days before the Document Deposition and as requested by

Plaintiff’s counsel, Defense counsel sent Plaintiff’s counsel what it believed to be the last of the

documents requested by Plaintiff’s counsel.2 This included documents labeled SMIT0000292-

296. No documents that had already been produced to Plaintiff were re-produced at this juncture

as Plaintiff was already in possession of documents. On the day of the scheduled Document

Deposition, Defense counsel became aware of a two-page document Defense counsel believed to

be relevant to the case. Defense counsel was sure to note this discrepancy on the record and bring

it to Plaintiff’s counsel’s attention. The document is attached herein and labeled SMITp0000297-

298.3

           Also on the record, Defense counsel offered to move this scheduled Document

Deposition to September 20, 2019 (assuming there would be a Court order disallowing the

videotaping of Mr. Daw during the deposition) and then continuing with the 30(b)(6) deposition

already scheduled for October 15, 2019 at 10 a.m. No resolution on that front has been made.




2
    See Exhibit B: Email to Plaintiff’s Counsel
3
    See Exhibit C: SMITp0000297-298
      Case 4:17-cv-02579 Document 33 Filed on 09/12/19 in TXSD Page 3 of 4



         MOTION FOR PROTECTION FROM SEPTEMBER 12, 2019 DEPOSITION

         The Federal Rules provide that a party or person from whom discovery is sought may move

for a protective order on matters relating to a deposition, in the Court where the deposition will be

taken. FED. R. CIV. P. 26(c)(1). The Court may, for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense. Id. Emphasis

added.

         There is no reasonable or ascertainable need for Mr. Daw to be videotaped at a deposition

wherein he is presenting a witness on behalf of his client. Mr. Martin gave no notice that he

intended to videotape Mr. Daw at the deposition. Should that have been the case, Defense

counsel would unquestionably have moved for Protection prior to the commencement of the

deposition. As such, Walmart respectfully requests that this Court disallow Mr. Martin, or any

individual besides the certified videographer, from videoing any individual during the deposition

besides the deponent.


                                                      Respectfully submitted,

                                                      DAW & RAY, LLP

                                              By:      /s/ Willie Ben Daw, III
                                                      Willie Ben Daw, III
                                                      Texas State Bar No. 05594050
                                                      Federal Bar No.: 2373
                                                      5718 Westheimer, Suite 1400
                                                      Houston, Texas 77057
                                                      Email: wbdaw@dawray.com
                                                      (713) 266-3121 Telephone
                                                      (713) 266-3188 Facsimile

                                                      ATTORNEY-IN-CHARGE FOR
                                                      DEFENDANTS, WAL-MART STORES,
                                                      INC. and MARIELY ALAMO
     Case 4:17-cv-02579 Document 33 Filed on 09/12/19 in TXSD Page 4 of 4



OF COUNSEL:
Bridgette A. Begle
Texas State Bar No. 24104425
Federal Bar No. 3349377
DAW & RAY, LLP
5718 Westheimer, Suite 1400
Houston, Texas 77057
Email: bbegle@dawray.com
(713) 266-3121 Telephone
(713) 266-3188 Facsimile


                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record by electronic service on
this the 12th day of     September , 2019.

Willie D. Powells, III                               Via Email: williepowells@yahoo.com
LAW OFFICES OF WILLIE D. POWELLS III & ASSOCIATES P.L.L.C.
One Arena Place
7322 S.W. Freeway, Suite 2010
Houston, Texas 77074

-AND-


Malcom D. “Max” Martin                                   Via Email: max@mdmartinlaw.com
M.D. MARTIN LAW FIRM
2306 Mason Street
Houston, Texas 77006
ATTORNEYS FOR PLAINTIFF


                                           /s/ Bridgette A. Begle
                                           Willie Ben Daw, III/Bridgette A. Begle
